United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   May 6, 2004

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 03-21091
                         Summary Calendar


GUY RALPH PEREA, President of the United States;
TAMMY DAWN PEREA, Vice President of the United States,

                                    Petitioners-Appellants,

versus

GEORGE W. BUSH, Governor of Texas; HOUSTON INTERCONTINENTAL
AIRPORT, also known as Bush Intercontinental Airport; KATHYN
CASSIDY; UNITED STATES OF AMERICA,

                                    Respondents-Appellees.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-03-CV-3881
                       --------------------

Before GARWOOD, EMILIO M. GARZA, and PRADO, Circuit Judges.

PER CURIAM:*

     Guy Ralph Perea and Tammy Dawn Perea, who are apparently a

husband and wife and also state prisoners in California, filed

this action in federal district court in Texas under the habeas

corpus statutes.   The district court dismissed the case,

correctly concluding that personal jurisdiction was lacking.

See 28 U.S.C. § 2241(d); In re Green, 39 F.3d 582, 583 (5th Cir.

1994).


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 03-21091
                                 -2-

     Because the Pereas offer no factual or legal basis for

challenging this conclusion, the appeal is DISMISSED as

frivolous.   5TH CIR. R. 42.3.